Exhibit 10.12


THIRD AGREEMENT REGARDING AMENDMENT
OF PROMISSORY NOTE


This Third Agreement Regarding Amendment of Promissory Note (this "Agreement")
is entered into effective June 27, 2008 (the "Effective Date") between
MICROHELIX, INC., an Oregon corporation ("Maker"), MOORE ELECTRONICS, INC., an
Oregon corporation ("Co-Maker"), and MH FINANCIAL ASSOCIATES, LLC, an Oregon
limited liability company ("Holder").
RECITALS


A.           Maker made and delivered its Promissory Note dated April 8, 2005 in
the face amount of $1,250,000 to Marti D. Lundy (the "Original Note").  The
Original Note was subsequently amended by Maker and Marti D. Lundy effective
July 29, 2005, August 5, 2005, November 18, 2005, January 3, 2006, May 18, 2006
and August 8, 2006.


B.           Contemporaneously with the execution and delivery of the Original
Note, Marti D. Lundy, Maker and Co-Maker executed and delivered a Security
Agreement dated April 8, 2005 (the "Security Agreement"), under which, among
other things, Maker and Co-Maker granted to Marti D. Lundy a security interest
in the collateral described in the Security Agreement.


C.           Holder acquired from Marti D. Lundy all right, title and interest
in the Original Note and in the Security Agreement.


D.           On or about October 19, 2006, Maker and Holder entered into an
Agreement Regarding Amendment of Promissory Note (the "First Amended Agreement")
and an Amended and Restated Promissory Note (the "First Restated Note") in the
principal amount of $1,028,982, together with warrants to purchase shares of
Maker's Common Stock.


E.           On or about March 12, 2007, Maker, Co-Maker and Holder entered into
a Second Agreement Regarding Amendment of Promissory Note (the "Second Amended
Agreement") and a Second Amended and Restated Promissory Note in the principal
amount of $1,721,428.78 (the "Second Restated Note"), which superseded each of
the First Amended Agreement and the First Restated Note in their entirety.  As
of the date hereof, the Second Restated Note has an outstanding balance of
$477,742.96.


F.           Maker has requested that Holder loan up to an additional $500,000,
and Holder has agreed to make such loans on the terms and conditions set forth
herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties to this Agreement agree as follows:


2.           Definitions.  Capitalized terms used in this Agreement that are not
defined herein have the meanings assigned to those terms in the Third Restated
Note (defined below).




3.           Third Restated Note.  Simultaneously with the execution of this
Agreement, Maker and Co-Maker will execute and deliver to Holder a Third Amended
and Restated Promissory Note in the principal amount of $977,742.96 (the "Third
Restated Note").  Maker and Co-Maker agree that the granting, renewing,
extending or making of any advance of any loan by Holder under this Agreement
and the Third Restated Note at all times will be based upon the cash budgets of
Maker and Co-Maker as accepted by Holder in Holder's sole judgment and
discretion.  The Third Restated Note will be in substantially the form attached
hereto as Exhibit A and will replace and supersede the Original Note, the First
Restated Note and the Second Restated Note in their entirety.  Holder will
deliver the original Second Restated Note to Maker for cancellation.  The term
"Third Restated Note" includes all amendments, modifica­tions, replacements and
addenda thereto.
 
Page 1 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE



--------------------------------------------------------------------------------




4.           Stock Warrant.  As additional consideration to Holder for extending
additional credit to Maker and Co-Maker, for each $100,000 (or part thereof)
advanced to Maker and Co-Maker under the Third Restated Note, whether prior to,
on or after the date hereof, Maker will issue and deliver to Holder a warrant or
warrants in the form attached hereto as Exhibit B to purchase 1,066,667 common
shares of Maker, with an exercise price of $0.001 per share (the "New
Warrants"), up to a maximum of 10,666,670 shares if the entire $977,742.96 is
advanced under this Agreement.  The New Warrants will have an exercise period of
five years from the date of issuance.  The New Warrants will be assignable by
Holder and will permit a cashless exercise by Holder.  Maker's Board of
Directors will have approved its agreement to issue the New Warrants as a
condition of this Agreement.




5.           Registration Rights.  Simultaneously with the execution of this
Agreement, Maker and Holder will enter into a registration rights agreement,
satisfactory to Holder and its counsel, which provides for demand and "piggy
back" registration rights with respect to common shares which may be issued
pursuant to the exercise of the New Warrants.




6.           Right of First Refusal; Participation Rights.  Holder will have the
right to participate in any future financings, whether debt or equity, prior to
and on any merger of Maker with an operating company at the same price and under
the same terms as are detailed in any term sheet, offering memorandum or other
document evidencing the terms of the transaction.  Maker will notify Holder
within five business days of receiving any such term sheet or offering
memorandum.  The participation rights granted in this Section 5 will expire upon
the occurrence of the earlier to occur of (a) when the Third Restated Note is
paid in full, or (b) a Qualified Liquidity Event; provided however, that if the
Third Restated Note is not paid in full at such time, then the participation
rights granted in this Section 5 will continue until the Third Restated Note is
paid in full.  For purposes of this Agreement, a "Qualified Liquidity Event"
means the first to occur of a Sale Transaction or a Public Offering.  A "Sale
Transaction" means (i) the sale (in one or a series of related transactions) of
all or substantially all of Maker's assets to a Person (defined below) or a
group of Persons acting in concert, (ii) the sale or transfer (in one or a
series of related transactions) of a majority of the outstanding capital stock
of Maker, to one Person or a group of Persons acting in concert, or (iii) the
merger or consolidation of Maker with or into another Person that is not an
affiliate of Maker, in each case in clauses (ii) and (iii) above under
circumstances in which the holders of a majority in voting power of the
outstanding capital stock of Maker immediately prior to such transaction
(excluding any Person or group of Persons acting in concert who are acquiring
Maker) own less than a majority in voting power of the outstanding capital stock
of Maker, or voting equity securities of the surviving or resulting corporation
or acquirer, as the case may be, immediately following such transaction.  A sale
(or multiple related sales) of assets including, without limitation, one or more
subsidiaries (whether by way of merger, consolidation, reorganization or sale of
all or substantially all assets or securities) which constitutes all or
substantially all of the assets of Maker shall bee deemed a Sale
Transaction.  "Person" shall be construed in the broadest sense and means and
includes, without limitation, a natural person, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization and any other entity.  "Public
Offering" means an offering of at least $5,000,000 of equity securities of Maker
or any subsidiary (or any successor-in-interest of the foregoing) listed on a
nationally recognized exchange or quoted on the Nasdaq Stock Market that is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended.
 
 
Page 2 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------




7.           Fees and Expenses.  Simultaneously with execution of this
Agreement, Maker will pay Holder (a) a fully earned, nonrefundable loan fee in
an amount equal to 3.5% of the principal amount of the Third Restated Note
amount, and (b) Holder's reasonable out-of-pocket costs and expenses related to
this transaction, including reasonable attorney fees and expenses for the
documentation and negotiation of this Agreement, the Third Restated Note,
Warrant and related documents.  In the event Maker does not have sufficient
funds to pay the loan fee and Holder’s costs and expenses at the time of
execution of this Agreement, then the loan fee and costs and expenses shall be
deducted from the next advance under the Third Restated Note.




8.           Representations and Warranties.  Maker and Co-Maker represent and
warrant to Holder, as of the date of this Agreement, and at all times the Third
Restated Note is outstanding:


8.1.           Organization.  Maker and Co-Maker are, and at all times will be,
duly organized and validly existing under the laws of the state of
Oregon.  Maker and Co-Maker are, and all times will be, duly qualified to do
business in all states in which the failure to so qualify would have a material
adverse effect on its business or financial condition.  Maker and Co-Maker have
the full power and authority to own their properties and to transact the
business in which they are presently engaged or presently propose to
engage.  Maker and Co-Maker main­tain their principal office at c/o Aequitas
Capital Management, Inc., 5300 Meadows Road, Suite 400, Lake Oswego, Oregon
97035.  Unless Maker and Co-Maker have designated otherwise in writing, the
principal office is the office at which Maker and Co-Maker keep their books and
records including its records concerning the Collateral for the Third Restated
Note.  Maker and Co-Maker will notify Holder at least 30 days prior to any
change in the location of Maker's or Co-Maker's state of organization or any
change in Maker's or Co-Maker's name.  Maker and Co-Maker will use their
commercially reasonable best efforts do all things necessary to preserve and to
keep in full force and effect their existence, rights and privileges, and will
comply with all regulations, rules, ordinances, statutes, orders and decrees of
any governmental or quasi-governmental authority or court applicable to Maker,
Co-Maker and their business activities.


8.2.           Authorization.  Maker's and Co-Maker's execution, delivery and
per­formance of this Agreement and all of their respective agreements referred
to herein, including without limitation, the Third Restated Note and New
Warrants, have been duly authorized by all necessary action by Maker and
Co-Maker and does not conflict with, result in a violation of, or constitute a
default under (1) any provision of Maker's or Co-Maker's articles of
incorporation, other organizational documents or agreements or instruments
binding upon Maker or Co-Maker or (2) any law, governmental regulation, court
decree or order applicable to Maker, Co-Maker or their properties.
 
Page 3 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------


 
8.3.           Financial Information.  Each of Maker's and Co-Maker's financial
state­ments supplied to Holder truly and completely disclosed in all material
respects Maker's and Co-Maker's financial condition as of the date of the
statement, and there has been no material adverse change in Maker's or
Co-Maker's financial condition subsequent to the date of the most recent
financial statement supplied to Holder.  Maker and Co-Maker have no material
contingent obligations except as disclosed in such financial statements.


8.4.           Legal Effect.  This Agreement constitutes, and any instrument or
agree­ment Maker and/or Co-Maker are required to give under this Agreement when
delivered will constitute, legal, valid and binding obligations of Maker and/or
Co-Maker, as applicable, enforceable against Maker and Co-Maker in accordance
with their respective terms, subject only to the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and other similar
laws relating to or affecting creditors' rights generally and court decisions
with respect thereto, and the award by courts of money damages rather than
specific performance of contractual provisions involving matters other than the
payment of money.


8.5.           Capitalization.  The shares of Common Stock to be issued by Maker
upon exercise of the New Warrants will be, when issued in accordance therewith,
duly authorized, validly issued, fully paid and nonassessable.


8.6.           Properties.  Except as contemplated by this Agreement or as
previously disclosed in Maker's or Co-Maker's financial statements or in writing
to Holder and as accepted by Holder, and except for property tax liens for taxes
not presently due and payable, Maker and Co-Maker own and have good title to all
of their properties free and clear of all security interests, and have not
executed any security documents or financing statements relating to such
properties.  All of Maker's and Co-Maker's properties are titled in their
respective legal name, and Maker and Co-Maker have not used or filed a financing
statement under any other name for at least the last five years.


8.7.           Litigation and Claims.  Except as previously disclosed by Maker
or Co-Maker to Holder (including specifically claims made by and litigation with
Maker's and Co-Maker's unsecured creditors), no litigation, claim,
investigation, administrative proceeding or similar action (including those for
unpaid taxes) against Maker or Co-Maker are pending or, to the best of Maker's
or Co-Maker's knowledge, threatened.


8.8.           Taxes.  To the best of Maker's and Co-Maker's knowledge, all of
Maker's and Co-Maker's tax returns and reports that are or were required to be
filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being or to be contested
by Maker or Co-Maker in good faith in the ordinary course of business and for
which adequate reserves have been provided.


8.9.           Lien Priority.  Unless otherwise previously disclosed to Holder
in writing (including specifically prior liens granted to Hewlett Packard
Financial Services Company), Maker and Co-Maker have not entered into or granted
any security agreements, or permitted the filing or attachment of any security
interests on or affecting any of the collateral securing repayment of the Third
Restated Note (the "Collateral"), that would be prior or that may in any way be
superior to Holder's security interests and rights in and to such Collateral.
 
Page 4 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------




9.           Affirmative Covenants.  Maker and Co-Maker covenant and agree with
Holder that, so long as the Third Restated Note remains outstanding and unpaid,
Maker and Co-Maker will:


9.1.           Notices of Claims and Litigation.  Promptly inform Holder in
writing of (a) all material adverse changes in Maker's or Co-Maker's financial
condition, and (b) all existing and all threatened litigation, claims,
investigations, administrative proceedings or similar actions affecting Maker or
Co-Maker which could materially affect the financial condition of Maker or
Co-Maker.


9.2.           Financial Records.  Maintain its books and records in accordance
with United States generally accepted accounting principles ("GAAP"), applied on
a consistent basis, and permit Holder to examine and audit Maker's and
Co-Maker's books and records at all reasonable times, subject to any applicable
confidentiality agreements entered into by Holder.


9.3.           Financial Statements.  Furnish Holder with quarterly internally
prepared financial statements within 30 days after the close of each quarter and
with such additional information regarding Maker's and Co-Maker's financial
condition and business operations as may be reasonably requested by Holder.


9.4.           GAAP.  Cause all financial reports required to be provided under
this Agreement to be prepared according to GAAP, applied on a consistent basis,
and certified by Maker as being true and correct in all material respects.


9.5.           Board Observation Rights.  Grant Holder board observation rights,
including the right to attend and be notified of board meetings, and provide
Holder with copies of all financial statements, correspondence and any other
materials provided to any Board Member, including any oral information.


9.6.           Additional Information.  Furnish such additional information and
state­ments as Holder may reasonably request from time to time.


9.7.           Insurance.  Maintain fire and other risk insurance, public
liability insurance, directors and officers insurance and such other insurance
as is reasonable and customary for businesses similar to Maker and Co-Maker.


9.8.           Taxes, Charges and Liens.  Except those presently being or to be
contested by Maker or Co-Maker in good faith in the ordinary course of business
and for which adequate reserves have been provided, pay and discharge when due
all of its indebtedness and obligations, including without limitation all
assessments, taxes, governmental charges, levies and liens, of every kind and
nature, imposed upon Maker, Co-Maker or their properties, income or profits,
prior to the date on which penalties would attach, and all lawful claims that,
if unpaid, might become a lien or charge upon any of Maker's or Co-Maker's
properties, income or profits.


9.9.           Performance.  Perform and comply in a timely manner with all
terms, conditions and provisions set forth in this Agreement, in the Third
Restated Note, and in all other instruments and agreements between Maker and/or
Co-Maker and Holder (the "Related Docu­ments").  Maker and Co-Maker will notify
Holder immediately in writing of any default in connection with this Agreement,
the Third Restated Note or any Related Documents.
 
Page 5 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------


 
9.10.                      Operations.  Maintain executive and management
personnel with sub­stantially the same qualifications and experience as the
present executive and management personnel; provide written notice to Holder of
any change in executive and management personnel and conduct its business
affairs in a reasonable and prudent manner.


9.11.                      Compliance with Governmental Requirements.  Comply in
all material respects with all laws, ordinances and regulations, now or
hereafter in effect, of all governmental authorities, applicable to the conduct
of Maker's and Co-Maker's properties, businesses and operations.  Maker and
Co-Maker may contest in good faith any such law, ordinance or regulation and
withhold compliance during any proceeding, including appropriate appeals, so
long as Maker or Co-Maker have notified Holder in writing prior to doing so and
so long as, in Holder's sole opinion, Holder's interests in the Collateral are
not jeopardized.  Holder may require Maker or Co-Maker to post adequate security
or surety bond, reasonably satisfactory to Holder, to protect Holder's interest.


9.12.                      Inspection.  Permit employees or agents of Holder at
any reasonable time and upon reasonable notice to inspect any and all Collateral
for the Third Restated Note and Maker's and Co-Maker's other properties and to
examine or audit Maker's and Co-Maker's books, accounts and records and to make
copies and memoranda of Maker's and Co-Maker's books, accounts and records,
subject to any applicable confidentiality agreements entered into by Holder.  If
Maker or Co-Maker now or at any time hereafter maintains any records (including
without limitation computer generated records and computer software programs for
the generation of such records) in the possession of a third party, Maker and
Co-Maker, upon request of Holder, will notify such party to permit Holder free
access to such records at all reasonable times and to provide Holder with copies
of any records it may request, all at Maker's and Co-Maker's expense, subject to
any applicable confidentiality agreements entered into by Holder.


9.13.                      Compliance Certificates.  Unless waived in writing by
Holder, provide Holder with a certificate executed by Maker's chief financial
officer, or other officer or person acceptable to Holder, certifying that the
representations and warranties set forth in this Agree­ment are true and correct
in all material respects as of the date of the certificate and further
certifying that, as of the date of the certificate, no Event of Default has
occurred and no event has occurred which, with the passage of time or otherwise,
would constitute an Event of Default.  Such certificate will be provided
simultaneously with the provision of quarterly financial statements pursuant to
Section 8.3 hereof.


9.14.                      Disclosure of Information.  Subject to the provisions
of confidentiality agreements reasonably satisfactory to Maker and Co-Maker to
be entered into by Holder and its assigns and affiliates, Maker and Co-Maker
release Holder to disclose any financial information regarding Maker and
Co-Maker, including pro-forma financial statements, to its members, assigns,
participants, investors, officers, directors, employees and consultants
("Assigns and Agents"). Maker and Co-Maker agree to meet with any such Assigns
and Agents at Holder's request.
 
Page 6 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------


 
9.15.                      Additional Assurances.  Make, execute and deliver to
Holder such promissory notes, mortgages, deeds of trust, security agreements,
assignments, financing state­ments, landlord waivers, instruments, documents and
other agreements as Holder or its counsel may reasonably request to evidence and
secure the Third Restated Note and to perfect all related security interests.




10.           Holder's Expenditures.  If any action or proceeding is commenced
that would materially affect Holder's interest in the Collateral or if Maker or
Co-Maker fails to comply with any provision of this Agreement or the Third
Restated Note or the Related Documents, including but not limited to Maker's or
Co-Maker's failure to discharge or pay when due any amounts Maker or Co-Maker is
required to discharge or pay under the Third Restated Note or any Related
Documents. Holder, on Maker's or Co-Maker's behalf, may (but will not be
obligated to) take any action that Holder deems appropriate, including but not
limited to discharging or paying all taxes, liens, security interests,
encumbrances and other claims, at any time levied or placed on any Collateral
and paying all costs for insuring, maintaining and preserving any
Collateral.  All such expenditures incurred or paid by Holder for such purposes
will then bear interest at the rate charged under the Third Restated Note from
the date incurred or paid by Holder to the day of repayment by Maker or
Co-Maker.  All such expenses will become a part of the Third Restated Note
balance and, at Holder's option, will (a) be payable on demand; (b) be added to
the balance of the Third Restated Note and be apportioned among and be payable
with any installment payments to become due during the remaining term of the
Third Restated Note; or (c) be treated as a balloon payment which will be due
and payable at the Third Restated Note's Maturity.




11.           Negative Covenants.  Maker and Co-Maker covenant and agree with
Holder that while the Third Restated Note is outstanding and unpaid, Maker and
Co-Maker will not, without the prior written consent of Holder, which consent
will not be unreasonably withheld:


11.1.                      Indebtedness and Liens.  (a) Except for trade debt
incurred in the normal course of business and indebtedness to Holder
contemplated by this Agreement, create, incur or assume indebtedness for
borrowed money, including capital leases, or (b) sell, transfer, mortgage,
assign, pledge, lease, grant a security interest in or encumber any of Maker’s
or Co-Maker’s assets;


11.2.                      Loans, Acquisitions and Guaranties.  Other than in
the ordinary course of business, (a) Loan, invest in or advance money or assets;
(b) purchase, create or acquire any interest in any other enterprise or entity;
or (c) incur any obligations as surety or guarantor;


11.3.                      Distributions.  Make any distributions or pay
dividends to the Maker's shareholders;


11.4.                      Capital Expenditures.  Make any capital expenditures
outside of the ordinary course of business in excess of $20,000 in the
aggregate;


11.5.                      Stock Redemption.  Redeem or repurchase any
outstanding shares of the Maker's issued and outstanding common stock, preferred
stock or warrants or other convertible securities;


11.6.                      Equity.  Issue any additional equity;
 
Page 7 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------


 
11.7.                      Sale of Assets.  Sell, lease or transfer
substantially all of Maker's assets;


11.8.                      Merger.  Merge or otherwise combine the Maker with
any other business entity;


11.9.                      Amendment of Articles of Incorporation.  Amend the
Maker's Amended and Restated Articles of Incorporation, as amended; or


11.10.                      Dissolution.  Dissolve.


12.           Additional Documents.  The parties will sign and deliver such
additional docu­ments and take such further actions as may be reasonably
necessary to further effect and evidence this Agreement.


13.           Attorney Fees.  If any party to this Agreement breaches any term
of this Agree­ment, the other party will be entitled to recover all costs and
expenses, including reasonable attorney fees, incurred to enforce the terms of
this Agreement, whether or not suit is filed, including such costs or fees as
may be awarded at trial, in arbitration, or in bankruptcy pro­ceedings, and in
any appeal of such suit or action.


14.           Successors and Assigns.  This Agreement will be binding on and
inure to the benefit of the parties hereto and their heirs, personal
representatives, successors and assigns.


15.           Time of Essence.  Time is of the essence for each and every
provision of this Agreement.


16.           Entire Agreement.  This Agreement sets forth the understanding of
the parties with respect to the subject matter of this Agreement and supersedes
any and all prior understandings and agreements, whether written or oral,
between the parties with respect to such subject matter.




17.           Amendment.  This Agreement may be amended only by an instrument or
writing executed by all of the parties hereto.




18.           Governing Law; Venue.  This Agreement will be governed by the laws
of the State of Oregon, without giving effect to any conflict-of-law principle
that would result in the laws of any other jurisdiction governing this
Agreement.  Venue for any dispute or litigation arising out of this Agreement
will be in the courts of Multnomah County, Oregon regardless of any change in
the residence of a party hereafter.


19.           Execution and Counterparts.  This Agreement may be executed by the
parties in separate counterparts, each of which when executed and delivered will
be an original, but all of which together will constitute one and the same
instrument.  This Agreement will not be effective unless Maker, Co-Maker and
Holder execute this Agreement.
 
Page 8 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement.
 

  MH FINANCIAL ASSOCIATES, LLC          
Date
By:
Aequitas Capital Management,       Inc., its Manager                            
By    /s/ Andy MacRitchie        Andy MacRitchie       Executive Vice President
                    MICROHELIX, INC.                     By /s/ James E.
Horswill       James E. Horswill       President and CFO                    
MOORE ELECTRONICS, INC.                     By /s/ James E. Horswill       James
E. Horswill       President and CFO  





EXHIBIT A


THIRD AMENDED AND RESTATED NOTE
 
Page 9 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE
 

--------------------------------------------------------------------------------



 


EXHIBIT B


FORM OF WARRANT








 
 
 
 
 
 
 
Page 10 – THIRD AGREEMENT REGARDING AMENDMENT OF PROMISSORY NOTE



--------------------------------------------------------------------------------











